DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 03/10/2021, after a final rejection, mailed on 01/14/2021, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding “a coaxial nozzle”; newly added limitations to claim 1 such as “outer set that define the annular channel and the sheath channel are configured for uniform velocity distribution of fluid flow at an annular channel outlet and a sheath channel outlet”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “a coaxial nozzle”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 03/10/2021, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
03/12/2021